 

Exhibit 10.22

 

EMPLOYMENT AGREEMENT

 

BRAD EISENSTEIN

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
September 8, 2014 (the “Effective Date”), by and between AllDigital, Inc., a
California corporation (the “Company”), and Brad Eisenstein (“Employee”). In
consideration of the mutual covenants set forth below, the Company and Employee
hereby agree as follows:

 

1. Employment Offer Contingencies. Employee will be required, as a condition of
employment with the Company, to: (a) successfully complete a background check;
(b) execute the Company’s Confidential, Proprietary Information and Invention
Assignment Agreement, (c) execute the Company’s Security Training
Acknowledgement Form, (d) provide, as required by law, legal proof of identity
and authorization to work in the United States, and (e) if applicable, obtain a
written consent or release from Employee’s current employer to join Company in
the form of the Company’s Release Agreement. The above documents will be
provided in advance and Employee will have adequate time to review them, but the
documents must be completed and submitted to Employer no later than Employee’s
first day of employment with the Company. Upon commencement of employment,
Employee will be provided a copy of the Company’s Employee Handbook, which
Employee will be required to review and submit an executed written
acknowledgement thereof within 30 days of beginning employment with the Company.

 

2. At Will Employment. The Company hereby employs Employee, and Employee hereby
accepts employment by the Company. The parties acknowledge and agree that the
Employee’s employment relationship is “at-will,” meaning that either party may
terminate the employment relationship for any reason (or no reason at all) at
any time, with or without cause and with or without prior notice. Any
termination of Employee by the Company shall be by action of the Board of
Directors of the “Parent Company.” “Parent Company” shall mean any entity that
wholly owns the Company and, if that entity is wholly owned by another entity,
shall include the entity that wholly-owns the entity that owns the Company. The
ultimate Parent Company and its consolidated direct and indirect subsidiaries
are collectively referred to herein as the “Consolidated Company.”

 

3. Services. Employee shall serve as Chief Financial Officer and Chief Operating
Officer of the Company (or Consolidated Company, as the case may be) and perform
such services for the Company as are customary for such position and as may be
assigned to him from time to time by the President of the Company (or, in
his/her absence, the Board of Directors of the Parent) which, generally, shall
include the following:

 

  (i)Serving as a key business partner to the executive team to jointly develop
and execute upon weekly, monthly, quarterly and annual priorities for the
Company;        (ii)Managing and continuing to develop the accounting, finance,
administration and operations functions of the business, including the
development and implementation of practices and procedures to strengthen and
streamline operations;        (iii)Supporting the successful completion of
financing transactions, including working with investment bankers in the
development of investor documents, participating in and attending road show
presentations, coordinating and communicating with the Company’s financial
partners and agents, working with counsel, interacting with potential investors,
and facilitating the closing;

 



1

 

 

  (iv)Developing, maintaining, and updating as required the Company’s marketing
collateral materials for potential investors, including the one page executive
summary, overview presentation, and forecast model;        (v)Deal desk support,
including contract administration and vendor and customer management matters
related to new contracts and modifications to existing contracts;        (vi)M&A
– work with the executive team to plan, coordinate, and conduct due diligence
and integration of target acquisitions; and        (vii)Performing other related
duties as assigned.

 

4. Outside Activities. During the term of this Agreement, or any extensions
thereof, Employee agrees to not engage in any other gainful employment, business
or activity that is competitive to, or in conflict (directly, indirectly, actual
or potential) with the Consolidated Company, without the written consent of the
Company. While Employee renders services to the Consolidated Company, Employee
will not assist any person or organization in competing with the Consolidated
Company, in preparing to compete with the Consolidated Company, or in hiring any
employees of the Consolidated Company.

 

5. Work and Reside in Orange County. Employee agrees that he will work full time
at the Company’s main office in Irvine, California, and be required to reside
(in a primary residence) in the immediate Irvine or greater Orange County,
California metropolitan area for the duration of Employee’s employment.

 

6. Restrictive Covenants During Term.

 

(a) During his employment by the Company, Employee shall devote his full time
and services exclusively to the Consolidated Company and will not, without the
prior written consent of the Board of Directors of the Parent Company, own,
either directly or indirectly, any interest in any privately-held business or
commercial enterprise which is competitive with the business conducted by the
Consolidated Company. Furthermore, Employee shall not, without the prior written
consent of the Board of Directors of the Parent Company, serve as a partner,
officer, director, advisor or employee of, or act in any other similar capacity
for, any business or commercial enterprise which is competitive with the
business conducted by the Consolidated Company. However, nothing contained in
this Section 6 shall be construed to prohibit Employee from purchasing the stock
or other securities of any corporation or other business entity whose stock or
securities are traded on any national or regional securities exchange or in the
national over-the-counter market.



 

(b) During his employment by the Company, Employee shall comply with all
employee manuals, handbook, and policies and procedures adopted by the Board of
Directors of the Company, unless such manual, handbook, policy or procedure
expressly provides that it is not applicable to Employee or a person holding
Employee’s position. Without limiting the generality of the foregoing, and
whether or not included in any manual, handbook, policy or procedure, Employee
shall not enter into any agreement (written or verbal) or other instrument that
includes a financial, service or other obligation on the part of any
Consolidated Company unless the Board of Directors of the Company or another
executive officer of the Company has reviewed and approved such agreement or
instrument.

 



2

 

 

7. Compensation.

 

a. Base Salary. As compensation for the services to be performed hereunder,
Employee shall receive an annual base salary (“Base Salary”) of $144,000. The
Base Salary shall be subject to adjustment upward, but not downward, in the sole
and absolute discretion of the Board of Directors of the Parent Company. All
Base Salary hereunder shall be payable in accordance with the Company’s
customary payroll practices and subject to federal and state withholding
requirements.

 

b. Bonuses. Employee will have the ability to earn an amount equal to 50% of the
annual Base Salary as a “Management by Objective Bonus” (“MBO Bonus”). The MBO
Bonus will be deemed earned by the Employee following the successful achievement
of quarterly objectives approved in writing by the Board of Directors of the
Parent Company. The MBO Bonus will be payable in quarterly payments. The MBO
Bonus, if earned, will be paid within 45 days of the end of the fiscal quarter,
except for any bonus due and payable at the Company’s year-end, which will then
be due no later than March 15 of the following year. If Employee’s employment is
terminated for any reason during any bonus term, the Employee will receive the
payment of his pro-rated share of the MBO Bonus within 45 days of the end of the
fiscal quarter provided that the written objectives for that quarter were in the
process of being achieved (as reasonably determined by the Parent Company’s
Board and Directors) or were actually achieved during that fiscal quarter.

 

c. Payment Upon Termination.

 

(i) Subject to the following paragraph and the last sentence of this paragraph,
upon any termination of Employee’s employment by the Company (other than a
termination for “Cause” as that term is defined below), the Company shall pay to
Employee, in addition to any accrued but unpaid compensation and accrued but
unused Paid Time Off (as defined below) pay earned by Employee through the
effective date of the termination of employment, the following “Severance
Amount”: (A) an amount equal to one year’s Base Salary being paid to Employee as
of the effective date of the termination of employment and payable in six equal
monthly installments less any applicable taxes, and (B) an amount equal to 100%
of Employee’s group health and dental insurance premiums with the Company (or,
at the election of the Company, 100% of the amount payable under COBRA necessary
to maintain Employee’s health and dental insurance) for a period of one year
following Employee’s date of termination. Notwithstanding anything in this
Agreement to this contrary, (Y) any obligation of the Company to pay any portion
of the Severance Amount shall immediately and automatically cease, without
notice or opportunity to cure, upon Employee’s breach of Section 9 or 10 of this
Agreement during, or following termination of, Employee’s employment with the
Consolidated Company, and (Z) any obligation of the Company to pay any portion
of the severance amount shall be suspended (but not terminated) at the option of
the Company (1) during any period that the Parent Company’s independent public
accountants require the Consolidated Company to include a going concern
qualification in the financial statements, until such going concern
qualification is removed or eliminated, (2) during any calendar month in which
the Consolidated Company’s current ratio (i.e. ratio of current assets to
current liabilities) as of the last day of the prior calendar month was less
than 2.5, or (3) during any period in which the Consolidated Company has current
assets of less than $650,000; provided, however, none of (1), (2) or (3) shall
apply if the Consolidated Company has cash or cash equivalents in excess of $1
million.

 



3

 

 

Payments of the cash portion of the Severance Amount shall be made to Employee
in six equal monthly installments less any applicable taxes, except as set forth
below in this paragraph. Notwithstanding anything in this subsection (c) (i) to
the contrary: (A) no base salary continuation or bonus amount otherwise payable
to the Employee under this subsection (i) shall be paid unless and until the
Employee incurs a “separation from service” (as defined in Treasury Regulation
Section 1.409A-1(h)) from the Company (a “Separation from Service”) (with any
amounts deferred as a result of this subsection (A) being payable promptly
following such Separation from Service and as permitted by subsection (B)); and
(B) any base salary and bonus amounts that are otherwise due or payable under
this subsection (c)(i) during the six-month period following the Employee’s
Separation from Service shall instead be deferred and paid to the Employee
within five business days after, but in no instance prior to, the six-month
anniversary of Employee’s Separation from Service (or, if earlier, the date of
Employee’s death) if and to the extent that such amounts (1) do not constitute
“separation pay due to involuntary separation from service” (as defined in
Treasury Regulation Section 1.409A-1(b)(9)(iii); and (2) are subject to Section
409A of the Internal Revenue of 1986, as amended (the “Code”). The foregoing
restrictions on the payment of continuing base salary and bonus are intended to
comply with the requirements of Section 409A of the Code and shall be
interpreted consistently with that intent.

 

(ii) Upon any termination of Employee’s employment by the Company for “Cause”,
the Company shall pay to Employee any accrued but unpaid Base Salary and accrued
but unused Paid Time Off earned by Employee through the effective date of the
termination of his employment. As used herein, the term “Cause” shall mean (a)
Employee’s conviction of, or plea of guilty, nolo contendere or the equivalent,
in any criminal action involving a felony, (b) Employee’s misappropriation of
any material funds or property of the Company, (c) Employee’s willful misconduct
in the performance of his duties for the Company, (d) Employee’s breach of any
of the covenants set forth in Sections 4, 5, 6, 9 or 10, or (e) the continuation
of any breach, or repeat of any breach, by Employee of any covenant not
designated in subsection (c) of this paragraph after the Company has given
Employee written notice identifying such breach.

 

(iii) If Employee elects to terminate his employment with the Company for “Good
Reason,” Employee shall be entitled to the same Severance Amount as set forth in
subsection (c)(i) above, including the modifying restrictions set forth in the
last sentence of the first paragraph, and the second paragraph, of subsection
(c)(i). “Good Reason” shall mean (A) a material reduction of Employee’s
compensation, responsibilities or duties; (B) a change in the principal place of
Employee’s employment such that it causes Employee to relocate or materially
increases Employee’s commute time; or (C) any other event that is a functional
equivalent of an involuntary termination and which falls within the safe-harbor
provisions related to termination for good reason set forth in the regulations
implementing Section 409A of the Code.

 

(iv) The payments described in this Section 7(c) shall constitute the entirety
of the compensation payable to Employee by any Consolidated Company upon a
termination of his employment with the Company.

 



4

 

 

8. Employee Benefits.

 

a. Paid Time Off. Employee shall be entitled to Paid Time Off (“PTO”) plus
company holidays in accordance with the PTO and Holiday policies set forth in
the Company’s Employee Handbook. Initially, it is understood that Employee shall
be entitled to a maximum of 20 days per year, accruing at a rate of 1.67 days
per month, and a maximum accrual of 20 days at any one point in time, excluding
paid holidays, the scheduling of which will be approved in advance (generally at
least one month in advance) by Employee providing notice to the senior human
resource contact in the Company and one other executive officer of the Company.

 

b. Group Health Insurance Benefits. The Company shall provide for Employee and
his dependents, at the Company’s expense, participation in such health, accident
and dental insurance plans as are made available generally to the Company’s
senior executive management level employees (i.e. officers party to
substantially similar written employment agreements) from time to time.

 

c. Business Expenses. Employee shall be entitled to reimbursement by the Company
for any ordinary and necessary expenses reasonably incurred by Employee in the
performance of his duties and in acting for the Company, provided that:

 

i. Each such expenditure over $1,000.00 is pre-approved in writing by the
Employee’s supervisor in accordance with Company policy.

 

ii. Employee furnishes to the Company such documentation regarding such expenses
as is required by the rules and policies relating to expense reimbursements that
the Company shall from time to time establish in order to permit such
reimbursement payments to be taken as proper deductions by the Company under
applicable state and federal tax laws.

 

Repeated violations of this provision shall be deemed cause for termination as
defined in Section 7(c)(ii)(e).

 

d. Indemnification. Employee shall have the full benefit of all provisions of
the Company’s limits of liability as may be provided to an employee of the
Company in the Company’s articles of incorporation, bylaws, and California Labor
Code Section 2802 providing for indemnification of Employee in the circumstances
described therein.

 

9. Confidential Information.

 

a. Access to Confidential and Trade Secret Information. Employee acknowledges
that during the course of Employee’s retention by the Consolidated Company,
Employee will be exposed to and provided documents and other information
regarding the confidential business and technical affairs of the Consolidated
Company, whether reduced to writing, maintained on any form of electronic media
or maintained in the mind or memory and whether compiled by Employee or the
Consolidated Company, including, without limitation, information about the
Consolidated Company’s past, present and future financial condition, the markets
for its products, key personnel, past, present or future actual or threatened
litigation, trade secrets, current and prospective customer lists, operational
methods, acquisition plans, prospects, plans for future development, pricing
information, cost information, sources of supply, sources of customers, customer
lists, identities and purchasing characteristics and histories, business plans,
models, projections or prospects, actual and/or projected expenses, actual
and/or projected revenues, actual and/or projected profits, financial
information, data, know-how, formulae, processes, designs, specifications,
drawings, contract rights, and other information concerning the Consolidated
Company’s organization, business operations, business affairs, marketing plans,
clients, customers, partners, suppliers, vendors, licensees, or licensors, of a
confidential, proprietary, or secret nature not readily available to the public
(the “Confidential Information”).

 



5

 

 

Employee expressly acknowledges that this Confidential Information has
independent economic value from not being readily known, disclosed to or
ascertainable by proper means by the public and/or others in the industry and
business of the Consolidated Company, and that reasonable efforts have been made
by the Consolidated Company to maintain the secrecy of such Confidential
Information, and this Confidential Information shall be considered and deemed
the Consolidated Company’s trade secrets and confidential, proprietary
information.

 

b. No Disclosure or Use of Confidential Information. At no time during
Employee’s employment or thereafter shall Employee ever divulge, disclose, or
otherwise use any Confidential Information for any purpose other than to do and
perform the business and activities of the Consolidated Company, unless and
until such information is readily available in the public domain by reason other
than Employee’s disclosure or use thereof in violation of this Section 9, or
unless such disclosure is required by law. Employee specifically acknowledges
that the Confidential Information derives independent economic value from not
being readily known, disclosed to or ascertainable by proper means by the public
or the industry or business of the Consolidated Company, that reasonable efforts
have been made by the Consolidated Company to maintain the secrecy of such
Confidential Information, that such Confidential Information is the sole
property of the Consolidated Company, is considered the Consolidated Company’s
trade secrets, and that any retention, use or disclosure of such Confidential
Information by Employee (except in the course of performing duties hereunder)
shall constitute a misappropriation of trade secrets of the Consolidated Company
and/or unfair competition.

 

10. Non-Solicitation. Employee shall not, for a period of 12 months following
the termination of his employment with the Consolidated Company, for any reason
whatsoever, directly or indirectly, for himself or for, on behalf of or in
conjunction with any other person or entity, solicit or induce any employee,
agent, independent contractor or consultant of or to the Consolidated Company to
terminate his, her or its employment or other relationship with the Consolidated
Company for the purpose of associating with any competitor of the Consolidated
Company or otherwise encourage any such person to leave or sever his, her or its
employment or other business relationship with the Consolidated Company.

 

11. Damages and Injunction. Because of the difficulty of measuring economic
losses to the Consolidated Company as a result of a breach by Employee of the
provisions of Sections 9 and 10 hereof, and because of the immediate and
irreparable damage that could be caused for which it would have no other
adequate remedy, Employee agrees that the provisions of Sections 9 and 10 hereof
may be enforced by the Consolidated Company in the event of breach or threatened
breach by Employee, by injunctions and restraining orders without having to post
a bond or other security. Such actions may be taken in state or federal court
notwithstanding the inclusion of an arbitration provision in this Agreement.
Nothing herein shall be construed as prohibiting the Consolidated Company from
pursuing any other available remedy for such breach or threatened breach,
including the recovery of damages as provided for in this Agreement.

 



6

 

 

12. Agency and Authority. Employee agrees that his employment by the Company
shall deem him an agent for the Company only for such purposes as are customary
for his position. Employee agrees that he will not act or purport to act in any
way for the Company, except as to matters directly related to his employment or
as may otherwise be authorized by the Board of Directors of the Parent Company.

 

13. Severability. Nothing contained in this Agreement shall be construed as
requiring the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail, but in such event, the
provision of this Agreement thus affected shall be curtailed and limited only to
the extent necessary to bring it within the requirements of the law. In the
event that any part, article, paragraph, section or clause of this Agreement
shall be held to be indefinite or invalid, the entire Agreement shall not fail
on account thereof, and the balance of the Agreement shall continue in full
force and effect.

 

14. Notices. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or three (3) days
after deposit in the U.S. mail, postage prepaid and properly addressed to the
party entitled to such notice, at the address indicated beside such party’s
signature line on this Agreement or at such other address as such party may
designate by ten (10) days advance written notice under this paragraph to all
other parties to this Agreement.

 

15. Amendment. Any waiver, alteration or modification of any of the provisions
of this Agreement or cancellation or replacement of this Agreement shall not be
valid unless made in writing and signed by the parties hereto.

 

16. Governing Law. This Agreement shall be construed and governed in accordance
with the laws of the State of California applicable to contracts executed and to
be wholly performed within the State of California, with venue and jurisdiction
for any dispute in the County of Orange.

 

17. Waiver. Waiver by either party of the breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent
breach.

 

18. Arbitration. In the event of any dispute or any claim arising out of this
agreement, the termination of Employee’s employment, or the employment
relationship between the Employee and the Company (including, but not limited
to, any claims of wrongful termination or claims for discrimination based on
race, age, sex, disability, creed, color, religion, sexual orientation, marital
status, or any other protected category, under California Fair Employment and
Housing Act, Title VII of the Civil Rights Act, Age Discrimination in Employment
Act, or Americans with Disabilities Act), Employee and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted under the rules of the California Arbitration Act, Code of Civil
Procedure Section 1280 et seq. (the “Arbitration Act”). The parties shall (1)
select a neutral arbitrator from a panel obtained from Orange County Superior
Court (or some other source mutually agreed upon between the parties), (2) be
permitted adequate and reasonable discovery necessary to arbitrate or resolve
all issues in dispute in the arbitration, and (3) direct the arbitrator to
render a written award setting forth his findings of fact and conclusions of law
which shall be afforded appropriate judicial review as permitted by and provided
for in the Arbitration Act and state laws interpreting the Arbitration Act. Each
party shall bear his or its own expenses incurred in connection with the
arbitration, including attorneys’ fees and costs, except that the Company will
pay all the arbitrator’s costs and fees unique to the arbitration. This
arbitration provision shall not apply to claims for unemployment insurance
benefits filed with the Employment Development Department or to claims for
normal workers compensation benefits filed with the Workers Compensation Appeals
Board. In the event Employee prevails in the resolution of any dispute arising
out of this agreement, Company shall reimburse Employee for all expenses
Employee incurred in connection with the arbitration, including attorneys fees
and costs, and any other costs, fees or attorneys fees as may otherwise be
provided under state or federal law.

 



7

 

 

19. Entire Agreement. This Agreement, along with the other documents and
agreements executed contemporaneously herewith by the parties, which includes
the Confidential, Proprietary Information and Invention Assignment Agreement,
the Offer Letter, New Hire Information Form, and the Security Training
Acknowledgement Form, and any Stock Option Agreements (incorporating the Amended
and Restated 2011 Stock Incentive Plan), contains all the terms and conditions
agreed upon by the parties hereto and sets forth the entirety of the
consideration to which Employee shall be entitled hereunder. No other
agreements, oral or otherwise, shall be deemed to exist or to bind any of the
parties hereto in any manner related to this Agreement. No officer or employee
of the Company has any authorization to make any representation or promise in
any manner related to this Agreement not contained in this Agreement, and
Employee agrees that he has not executed this Agreement in reliance upon any
such representation or promise. This Agreement cannot be modified or changed
except by written instrument, signed by both parties hereto.

 

20. Employee Handbook. Employee shall be governed by the personnel rules and
regulations set forth in the Company’s employee handbook and related documents,
which may be modified from time to time. To the extent there exists a conflict
between this Agreement and the personnel rules and regulations of the Company,
this Agreement shall be the controlling document and supersede any conflicting
policy.

 

21. Section Headings. The headings of this Agreement are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

22. Counterparts. This Agreement may be executed in a number of counterparts,
each of which shall be construed as an original for all purposes.

 

[Signature Page Follows.]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  ALLDIGITAL HOLDINGS, INC.        By:  /s/ Michael Linos   Name: Michael Linos
  Its: President         Date:        

 



Address:





 220 Technology Drive, Suite 100     Irvine, CA 92618            EMPLOYEE      
  /s/ Brad Eisenstein    Brad Eisenstein   Date:    

 

    Address:  

 



9

 

 

